PER CURIAM.
The State appeals the dismissal of the charge against Justin Jason Lindberg for possession of a controlled substance in violation of section 893.13(6)(a), Florida Statutes (2011). The charge was dismissed based upon the circuit court’s conclusion that section 893.13 is unconstitutional. We reverse and remand based on the recent Florida Supreme Court decision upholding the statute as constitutional. See State v. Adkins, 96 So.3d 412 (Fla.2012).
Reversed and remanded.
NORTHCUTT, LaROSE, and CRENSHAW, JJ., Concur.